Citation Nr: 0112168	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  95-26 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for hypertension 
secondary to service-connected disability.

2.  Entitlement to an increased evaluation for service-
connected schizophrenia, currently rated 30 percent 
disabling.

3.  Entitlement to service connection for tobacco use and/or 
nicotine dependence.

4.  Entitlement to service connection for chronic obstructive 
pulmonary disease and emphysema secondary to tobacco use.



REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission



ATTORNEY FOR THE BOARD

John J. Crowley, Counsel

INTRODUCTION

The veteran served on active duty from July 1956 to May 1959.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California and Phoenix, Arizona.  The Phoenix RO 
currently has jurisdiction of the claims file.  

In June 1997, the Board remanded this case to the RO for 
additional development.  At that time, only two issues were 
before the Board: (1) entitlement to service connection for 
hypertension on a secondary basis; and (2) entitlement to an 
increased evaluation for service-connected schizophrenia, 
currently rated 30 percent disabling.

Since June 1997, the veteran has raised the claim of service 
connection tobacco use and/or nicotine dependence.  The 
veteran has also raised the claim of entitlement to service 
connection for chronic obstructive pulmonary disease (COPD) 
and emphysema secondary to tobacco use.  The RO issued a 
statement of the case regarding these new claims in February 
1999.  A timely substantive appeal was received in February 
1999.  Consequently, these issues are before the Board at 
this time.    


REMAND

In a recently received letter, the veteran's spouse stated 
that the veteran has been receiving benefits from the Social 
Security Administration (SSA).  It does not appear that the 
VA was made aware of this fact until very recently.  The U.S. 
Court of Appeals for Veterans Claims (Court) has held that, 
while an SSA decision is not controlling for purposes of VA 
adjudications, the decision is "pertinent" to a veteran's 
claim.  See Martin v. Brown, 4 Vet. App. 136, 140 (1993).  If 
the veteran has received benefits from the SSA and those 
benefits are based upon disability, the medical record upon 
which the award was based would be pertinent to the veteran's 
current claim.  The importance of obtaining these records is 
clear.  The Court has routinely vacated Board decisions due 
to a failure to obtain SSA records.  Consequently, without 
the SSA records, the Board cannot proceed to adjudicate the 
veteran's current claims. 

Regarding the claim of entitlement to service connection for 
tobacco use and/or nicotine dependence in service, the 
governing criteria regarding service connection for tobacco 
use and nicotine dependence have evolved a great deal over 
the last five years.  In July 1992, the Board sought an 
opinion from the General Counsel of VA regarding whether 
service connection may be granted for the residuals of 
tobacco use.  A response to this request was provided in 
January 1993 within VAOPGCPREC 2-93 (January 13, 1993), 
58 Fed. Reg. 42,756 (1993).  In VAOPGCPREC 2-93, the General 
Counsel pointed out that direct service connection may be 
granted for a disease diagnosed after service discharge when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2000).  The General Counsel 
noted that consistent with the applicable principles in the 
law and regulations, VA had promulgated regulations governing 
adjudication of claims based on exposure to dioxin or 
ionizing radiation, "agents which may result in conditions 
which become manifest years after exposure."  38 C.F.R. §§ 
3.311a and 3.311.  The General Counsel in VAOPGCPREC 2-93 
continued: 

In authorizing service connection for 
disability or death resulting from such 
conditions, VA recognized the need for 
evidence of exposure to the agents in 
question coincident in time with a 
veteran's military service and some link 
between that exposure and the subsequent 
disability or death.  [Citation omitted.]  
Thus, a disease which is diagnosed after 
service discharge may be considered to be 
service connected if an event or exposure 
during service subsequently results in 
disability or death.  With regard to the 
claim at issue, we note that 
epidemiologic research has identified 
substantial increase in the relative risk 
of mortality from a variety of cancers in 
smokers.  See David Carbone, M.D., Ph.D., 
Smoking and Cancer, 93 (Supp. 1A) Am. J. 
Med. 1A-13S (1992).

The General Counsel's opinion holds that the governing law, 
38 U.S.C.A. §§ 101(16), 1110, 1131 and 1310 (West 1991) and 
38 C.F.R. § 3.303(d),  provides authority for the grant of 
service connection for disability resulting from "an event 
or exposure" in service.  The General Counsel then held, in 
effect, that if a disease or injury becomes manifest after 
service, if it was due to tobacco use in line of duty in the 
active military service, service connection may be 
established. 

The Board notes that a revision to the law regarding claims 
related to tobacco, enacted by Congress (which prohibits 
service connection of a death or disability on the basis that 
it resulted from an injury or disease attributable to the use 
of tobacco products by a veteran during the veteran's service 
and which is codified under 38 U.S.C.A. § 1103) relates only 
to claims filed after June 9, 1998.  As the veteran in the 
present case filed his claim in May 1998, this provision will 
not affect the disposition of this appeal. 

The RO has determined that the claim of entitlement to 
service connection for tobacco use and/or nicotine dependence 
along with the claim of entitlement to service connection for 
COPD and emphysema secondary to tobacco use was not well-
grounded.  However, in reviewing the case as a whole, the 
Board must note that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminates the concept of a well-grounded claim and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The other salient features of the new statutory provisions 
impose the following obligations on the Secretary (where they 
will be codified in title 38 United States Code is noted in 
parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 

(a) identify the records the VA is unable to obtain;  
(b) briefly explain the efforts that the VA made to 
obtain those records; and  (c) describe any further 
action to be taken by the Secretary with respect to the 
claim (38 U.S.C.A. § 5103A(b)(2)). 

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3));

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)); 

(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)); 

(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)):  

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant):

(i) contains competent evidence that the claimant 
has a current  disability, or persistent or 
recurrent symptoms of disability; and 
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but   
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim. 

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)); 

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

In this case, the Board finds that the VA examinations 
regarding the claims of service connection for hypertension 
on a secondary basis and entitlement to an increased 
evaluation for the service-connected schizophrenia have met 
or exceeded the obligations of both the new and old criteria 
regarding the duty to assist.  Consequently, unless 
development is otherwise indicated, additional examinations 
regarding these claims are not warranted.  However, regarding 
the claim of entitlement to service connection for tobacco 
use and/or nicotine dependence, the Board believes that a 
medical opinion is required under the VCAA.

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  Therefore, for these reasons, a 
remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his 
claims.  After securing any necessary 
authorization from the veteran, the RO 
should contact these health care 
providers in order to attempt to obtain 
copies of those treatment records that 
have not been previously secured.

2.  The RO should obtain from the Social 
Security Administration a copy of any 
disability determination it has made for 
the veteran and a copy of the record upon 
which any such determination was based, 
including all pertinent medical records.  
The RO should invite the attention of the 
Social Security Administration to 
38 U.S.C.A. § 5106 (West 1991).  If SSA 
records are obtained, these should be 
associated with the veteran's claims 
folder.  If not, the steps taken to 
obtain these records and the response of 
the SSA should be made part of the record 
in the claims folder.  

3.  The RO should arrange for a VA 
examination to determine whether the 
veteran has nicotine dependence caused by 
his active service from July 1956 to May 
1959.  The purpose of this evaluation is 
to determine whether the veteran 
currently has nicotine or tobacco 
dependence and whether it is associated 
with his active service from July 1956 to 
May 1959.  The claims folder, or the 
pertinent medical records contained 
therein, including the service medical 
records, must be reviewed by the examiner 
in conjunction with the examination.  All 
necessary tests should be performed.  The 
examiner should record pertinent medical 
complaints, symptoms, and clinical 
findings.  Following the examination and 
a review of the record, the examiner 
should provide responses to the following 
questions:

(a) Does the veteran suffer from nicotine 
or tobacco dependence?

(b) If nicotine or tobacco dependence is 
found, the examiner must indicate whether 
it is at least as likely as not that this 
condition is related to the veteran's 
active service from July 1956 to May 1959 
or any service connected disability?

(c) If nicotine or tobacco dependence is 
found to be related to the veteran's 
service or a service-connected 
disability, the examiner should also 
indicated what disability or disabilities 
are associated with the nicotine or 
tobacco dependence (such as chronic 
obstructive pulmonary disease or 
emphysema).

4.  Following completion of the 
foregoing, the RO should then review the 
claims file and ensure that all of the 
above mentioned development has been 
completed in full.  If any development is 
incomplete or deficient in any manner, 
appropriate corrective action is to be 
implemented.

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

Thereafter, the RO should readjudicate these claims.  If the 
benefit sought on appeal remains denied, the veteran's and 
his representative should be provided a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  An appropriate period should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	M. Sabulsky
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


